DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02 June 2022 has been entered.

Claim Objections
Claim 7 is objected to because of the following informalities:  claim 7 should be labelled as “withdrawn”, instead of as “previously presented”.  Appropriate correction is required.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Baker (US 20170175069).
	With respect to claims 1 and 2, Baker discloses an incubator for the cultivation of microorganisms and/or the performance of a chemical reaction.  The incubator includes a sample vessel receiver (Figure 7:84) into which a sample vessel (Figure 14:40) is insertable.  The sample vessel functions as a sample receiver for into which a sample (Figure 14:150) is directly introducible.  A heating device (Figure 2:28, 29) is used to change the temperature of the sample vessel receiver and sample vessel during incubation.  This is described in at least paragraph [0069].  Baker additionally teaches that a sample inactivation device (Figure 19:200) is used to inactivate the sample by elevating the temperature within the incubator to a sterilization temperature and/or discharging hydrogen peroxide into the interior of the incubator.  This is described in at least paragraph [0115].  At least paragraph [0130] further states that an analysis unit in the form of a biological indicator (not depicted) is inserted into the incubator and used to determine if the inactivation of the sample was successful.
	With respect to claim 3, Baker discloses the apparatus as described above.  Baker additionally teaches that a controller (Figure 1:17, 19, 21) is used to regulate the operation of the incubator.  Baker also states that a safety lock (Figure 19:252) is configured to lock the incubator until an opening code has been inputted by a user or an established program has ended.
	With respect to claim 6, Baker discloses the apparatus as described above.  Baker states that the hydrogen peroxide module (Figure 21A:200) is a gassing unit that releases hydrogen peroxide gas.  Baker further states that heating means may be used as hot air sterilizers that raise the temperature within the incubator to a sterilization temperature.


	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Baker (US 20170175069) as applied to claim 1, and further in view of Kimura (US 20100009433)
	Baker discloses the incubator set forth in claim 1.  Baker further teaches that at least one measurement apparatus is used to determine pH, gas composition, oxygen content and carbon dioxide content within the sample vessel.  Baker, however, does not expressly state that the measurement apparatus is a fluorescence measurement unit or a luminescence measurement unit that is in optical communication with a viewing window.
	Kimura discloses an incubator (Figure 1:1) for cell cultivation comprising a sample vessel (Figure 1:3) and a temperature controlling unit.  This is described in paragraphs [0033]-[0037].  Kimura further states that the incubator includes a viewing window (Figure 1:8a) that is aligned with a light source and optical sensor (both not depicted).  Kimura teaches in paragraphs [0040]-[0047] that the optical sensor is a fluorescence measurement unit or a luminescence measurement unit configured to evaluate emission light produced by the sample fluid upon irradiation.  
	Before the effective filing date of the claimed invention, it would have been obvious to provide the Baker incubator with a fluorescence/luminescence measurement unit in communication with an optical window.  Kimura teaches that this configuration allows one to externally observe a biological specimen during incubation and is compatible with magnification observation.   Applying a known technique to a known device ready for improvement to yield predictable results is prima facie obvious.  See MPEP 2143.

Response to Arguments
Applicant's arguments filed 02 June 2022 have been fully considered but they are not persuasive.
Applicant again argues that Baker requires removing the sample vessels before the inactivation device is inserted into the incubator.  However, the Baker incubator is fully capable of being used in a manner where the sample inactivation device inactivates samples residing within sample vessels.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Apparatus claims cover what a device is, not what a device does.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP 2114.
Furthermore, Fig. 24 of Baker offers only one possible embodiment in which the samples are taken out first.  The flow chart in Fig. 25 shows another embodiment in which nothing is said about removing samples before the sample inactivation device is inserted.  Paragraph [0115] expressly states that “[a]lthough steps are depicted in FIG. 25 as integral steps in a particular order for purposes of illustration, in other embodiments, one or more steps, or portions thereof, are performed in a different order, or overlapping in time, in series or in parallel, or are omitted, or one or more additional steps are added, or the method is changed in some combination of ways”.  Accordingly, Baker contemplates, in at least some embodiments, inactivating samples residing within sample vessels using the inactivation device.
Applicant additionally argues that Baker does not teach an analysis unit configured to determine if the inactivation of the sample was effective.  In response, it is noted that Baker teaches in at least paragraph [0130] that biological indicators (i.e. “analysis units”) are positioned within the incubator to assess the efficacy of sterilization (“one or more biological indicators (BI’s) are placed inside the chamber 4 prior to the dehumidification and condition step (i.e. prior to the first time period 212) and then the number of killed BI’s is assessed”).

Conclusion
This is a non-final rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN A BOWERS/           Primary Examiner, Art Unit 1799